DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 3-7, 9-13, 15-17 and 19-21 are pending in this application.
Double patenting is withdrawn.
Claim rejections 35 USC 101 on claims 1, 3-13, 15-17 and 19-20 are withdrawn.
Claims 1, 3-7, 9-13, 15-17 and 19-21 are allowed in this Office Action (Renumber as 1-17).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art Wang (U.S. Publication Number 2012/0136814) teaches the user belongingness function of the user A is [in the 2000s, Mandarin, Jay Chou, pop music] with each dimension weighting coefficients ([0054]-[0055]).
The primary reason for allowance of claims 1, 13 and 17 in the instant application is the prior arts of made record fail to teach determining, based on the attribute values of the first character and the attribute values of the second character, a character preference function for the user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective and a second character that the user dislikes, and wherein the first character and the second character both appear in media content.
Claims 3-7, 9-12, 15-16 and 19-21 depend from claims 1, 13 and 17 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

December 20, 2021